Citation Nr: 1243595	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include somatization disorder and depression.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1968 to November 1972.

Procedural history

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's service-connection claims for PTSD and somatization pain disorder.  The Veteran disagreed with these determinations, and he perfected an appeal as to these issues.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Chicago RO in April 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a July 2011 decision, the Board denied the Veteran's service-connection claims for PTSD and somatization disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in March 2012, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion to Vacate and Remand.  In the Joint Motion, the parties indicated that a remand of the Board's July 2011 decision was necessary because the Veteran was not advised at his April 2011 hearing of the relevant evidence that could be submitted to substantiate his claim.  See The March 2012 Joint Motion, page 2; see also Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010).  In a March 2012 Order, the Court vacated the Board's July 2011 decision and remanded the case.  The Veteran's claims file has been returned to the Board for further appellate review.
Clarification of issues on appeal

Although the Veteran originally developed service-connection claims for PTSD and somatization disorder alone, the Board is expanding the issue to include consideration of whether the Veteran is entitled to service connection for any acquired psychiatric disability.  Indeed, the United States Court of Appeals for Veterans Claims (the Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record demonstrates that the Veteran has been recently diagnosed with depression.  The Board is therefore expanding the issue on appeal at this time, and will consider whether service connection may be awarded for PTSD and/or for any other acquired psychiatric disability to include somatization disorder and depression, as instructed by the Court in Clemons. 

For the sake of clarity, the Board notes that it is also bifurcating the Veteran's psychiatric disability claim at this time.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176   (2009).  As will be discussed below, the Board concludes that all reasonable development necessary for adjudicating the Veteran's service-connection claim for PTSD has been accomplished.  However, certain evidentiary development is still required before the Board may address the now expanded claim of entitlement to service-connection for an acquired psychiatric disability other than PTSD, to include somatization disorder and depression. 

Waiver concerns

As noted above, the Veteran's attorney has recently submitted a medical opinion from Dr. W.E.J., dated November 15, 2012, that includes a diagnosis of depression, and a positive nexus opinion indicating that this depression had its origins in service.  This evidence was not accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2012). 

As noted below, the Board is remanding the Veteran's now expanded service-connection claim for any acquired psychiatric disorder other than PTSD, to include somatization disorder and depression.  As such, initial consideration of Dr. W.E.J.'s November 2012 medical opinion will be appropriately performed at the AOJ.

Significantly however, because Dr. W.E.J. did not diagnose the Veteran with PTSD, and because the stressors and symptoms identified by the Veteran at Dr. W.E.J.'s evaluation are no different than the stressors and symptoms he reported to VA prior to the AOJ's last adjudication, or at the Board's April 2011 hearing, the Board finds that a remand to obtain a waiver of AOJ consideration of Dr. W.E.J.'s report is not necessary prior to the Board's adjudication of the Veteran's PTSD claim.  Indeed, Dr. W.E.J.'s medical findings [diagnosing depression and linking depression to the Veteran's service] are irrelevant to the Veteran's service-connection claim for PTSD [requiring medical diagnosis of PTSD, corroborated in-service stressors and a link between the two], and Dr. W.E.J.'s report of the Veteran's and his spouse's lay observations of stressors and ongoing symptoms are cumulative of the accounts that have been amply discussed in the record.  As Dr. W.E.J.'s assessment contains duplicative accounts of in-service stressors that were already considered by the AOJ, the Board may address such assertions herein without first obtaining a waiver.  See 38 C.F.R. § 20.1304 (2012). 

Remanded issue

As noted above, the issue of entitlement to an acquired psychiatric disability other than PTSD, to include somatization disorder and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran engaged in combat, or served in Vietnam during the Vietnam War.

2.  There is no credible supporting evidence of an in-service stressor.

3.  The evidence of record is against a finding that the Veteran has current PTSD diagnosis that is related to his active duty military service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

The RO provided the Veteran with adequate notice under the VCAA and Dingess regarding his PTSD claim in letters dated in July and October 2007, to include notice of the evidentiary requirements to substantiate a service-connection claim generally, and examples of evidence the Veteran may submit that could corroborate his claimed PTSD stressors.  Subsequently, in September 2009, the RO adjudicated the Veteran's PTSD claim in the first instance, and the Veteran filed a timely appeal as to the RO's determination.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his PTSD claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, and his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records, that are available and could be obtained to substantiate his claim.  Indeed, at the April 2011 hearing, the Veteran noted that he has not received treatment for any psychiatric condition from the VA.  See the April 2011 hearing transcript, pages 12 and 13.  

In addition, VA has attempted to gather information from the Veteran to verify his claimed in-service stressors, discussed in detail below, to include being shot at an airbase in Thailand.  After receiving the Veteran's response, a coordinator from the U.S. Joint Service Records Research Center (JSRRC) issued a memorandum in July 2009 that included a formal finding of a lack of information required to corroborate the Veteran's stressors.  The JSRRC coordinator pertinently specified that "the information required to verify the stressful events described by the veteran is insufficient to send to JSRRC and/or insufficient to research the case for a Marine Corps record."  See the July 17, 2009 VA Memorandum.  Although the Veteran subsequently testified at his April 2011 hearing that he also served on temporary duty assignments in Vietnam where his base was attacked by mortars, the evidence of record is against a finding that the Veteran ever served in Vietnam during the Vietnam Era, and as discussed below, the Board finds the Veteran's assertions to the contrary to be not credible.  
  
The Veteran has been amply informed of VA's efforts to verify his stressors, and he has had the opportunity to submit any evidence in his own possession that may support his PTSD claim.  In light of the unsuccessful efforts already undertaken by VA to verify the Veteran's stressors, coupled with Board's current finding that the Veteran's stressor statements are in fact, not credible, the Board believes that any further efforts taken on the Veteran's behalf to verify his claimed in-service stressors would amount to exercises in futility.  Indeed, VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist, or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2); see also Counts v. Brown, 6 Vet. App. 473, 477 [where records are unavailable, "VA has no duty to seek to obtain that which does not exist"].  So it is in this case. 

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed PTSD. The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing Veteran's claimed PTSD disability is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran experienced any of his claimed in-service stressors, to include any stated to have occurred in the country of Vietnam.  Indeed, the Veteran has provided non-specific, contradictory and inaccurate information about the circumstances of his service that cannot be used to verify his claimed stressors.  As there is no credible evidence that the Veteran experienced an in-service "event, injury or disease" as required by McLendon element (2) to support his PTSD claim, a remand to afford the Veteran a PTSD examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) [finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service]. 

Finally, with respect to the Veteran's April 2011 hearing, the Court held in Bryant v. Shinseki, 23, Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)( 2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

The parties to the above-referenced March 2012 Joint Motion agreed that the duties delineated in Bryant were not satisfied during the hearing.  However, the hearing transcript clearly shows that the Veteran and his representative had actual knowledge of the elements necessary to substantiate the Veteran's PTSD claim.  Indeed, both the Veteran's representative and the undersigned VLJ asked the Veteran specific questions about his service in an effort to gain more information about his claimed stressors.  The Veteran's representative informed the Veteran that his PTSD claim requires evidence demonstrating that he was "exposed to or witnessed any traumatic events" in service.  See the April 2011 hearing transcript, page 4.  The undersigned also asked if he could recall any names of servicemembers who could corroborate his testimony.  See id., page 12.  

With respect to current diagnosis, the Veteran's representative also asked the Veteran if he had a current diagnosis for the disability or disabilities for which he is seeking compensation, and the undersigned asked the Veteran about any additional treatment he may have received for his claimed mental disabilities which may show a current diagnosis.  See id., page 10, 12-13.  

Neither the Veteran nor his attorney has identified any prejudice in the conduct of the Board's April 2011 hearing or contended that the Veteran does not fully understand the issue or the evidence that is required to substantiate his PTSD claim. As noted above, the Board finds that there is no obtainable outstanding evidence that is pertinent to the issue on appeal.  As such, to the extent that the Board's April 2011 hearing did not comply with the requirements of Bryant, the Board finds no prejudice to the Veteran, as it is harmless error.  The Board notes in passing that the Veteran has in fact recently submitted additional medical evidence demonstrating a current diagnosis of depression.  See the November 15, 2012 report of Dr. W.E.J. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's PTSD has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2012).  He has retained the services of an attorney, and testified before the undersigned in April 2011.

Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d)  (2012).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2012). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). 

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.    38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b).

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation [July 13, 2010] as in this case, and to claims filed on or after this effective date.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has PTSD as a result of stressful experiences that occurred in both Thailand and Vietnam during his active duty service between 1968 and 1972. 

As noted above, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) . 

Turning first to element (2), in-service stressor, in response to VA's initial inquiry into the circumstances of the Veteran's service, the Veteran specified that while serving at U-Tapao Airfield in Thailand in 1971, he was attacked by snipers and while driving a truck, was shot in the left forearm between the wrist and elbow.  He indicated that he drove the truck to the hospital, "losing approximately 3/4 of my blood volume."  Upon arrival, a doctor "gave [him] a handful of tongue depressors and proceeded to pull out the bullet."  The Veteran explained that since he was not in a war zone, he received no recognition for the wound.  See the Veteran's September 2008 handwritten statement, pages 1 and 2.  He reported no other in-service stressor in this statement.

The Veteran is certainly competent to attest to his own observable symptoms and in-service experiences.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ["although interest may affect the credibility of testimony, it does not affect competency to testify"]. 

The Court of Appeals for Veterans Claims has made clear that the Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran has competently described an in-service bullet wound to the forearm that is not documented in his service treatment records.  Crucially however, because the Veteran's service records contain information that specifically contradicts the Veteran's current assertions, discussed below, the Board finds that the Veteran's current contention that he sustained a bullet wound to the arm while being attacked by snipers in Thailand to be not credible.

The Board initially acknowledges that the Veteran's service personnel records do in fact show that the Veteran served from February 6, 1971 to February 25, 1972 as an electronic warfare systems repairman at the U-Tapao Airfield in Thailand.  Crucially however, his service treatment records do not reflect that the Veteran complained of, or sought treatment for a bullet wound at any time during his period of active duty.  Instead, as noted above, the Veteran's in-service medical records contain information that directly contradicts the Veteran's current assertion that he was shot in the arm during his Thailand service.  Significantly, the Veteran's upper extremities were evaluated as "normal" upon separation from service in October 1972, and the only skin problems that were identified consisted of scarring acne over the back and chest.  There is no indication that a bullet wound, healed or otherwise, was identified upon separation by this in-service examiner or the Veteran.  See the Veteran's October 6, 1972 Report of Medical Examination.  Further, and more significantly, on his own October 1972 Report of Medical History the Veteran identified a number of prior medical problems, to include a  history of having to wear glasses, a "trick" knee, otitis media, chest pain, a history of cystecomies, and air sickness.  Crucially however, he specifically denied "all other significant medical or surgical history" at the end of this self-report.  See the Veteran's October 6, 1972 Report of Medical History, page 2.  

The Veteran has not submitted any other evidence, lay or medical, suggesting that he has ever been shot in the arm, and since his PTSD claim was denied by the RO in a July 2009 SOC, the Veteran has not asserted again that he was actually shot during service, but rather that he was shot at while serving temporary duty assignments at various locations in Vietnam.  The Board will discuss such stressors in subsequent analysis below. 

In light of the fact that the Veteran reported having no significant medical or surgical history other than what he himself identified on his October 1972 Report of Medical History, the fact that the Veteran was diagnosed with "normal" upper extremities without identification of any residual scarring or disability upon examination at separation from service, and the fact that the Veteran has recently altered his stressor history to include Vietnam combat stressors without mention of any in-service bullet wound after being denied service-connection for PTSD in the first instance, the Board finds the Veteran's assertions that he was shot in the arm by snipers while serving in Thailand not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) [in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  

As noted above, the Veteran testified at an April 2011 hearing and did not assert that he was shot in the arm in Thailand, but rather indicated that the Air Force sent him on many temporary duty assignments in Vietnam during the Vietnam War, where on multiple occasions, he was stationed on fighter bases that received artillery or mortar fire while he was there.  The Veteran identified three bases at Korat, NKP, and Udorn, which he stated were in North Vietnam, that took mortar fire.  See the April 2011 hearing transcript, pages 4-8.  The Veteran also testified that he witnessed wounded soldiers being evacuated from Saigon from the airport terminal.  See id., pages 9 and 10.  

After review of the evidence of record as a whole, the Board finds no credible evidence of record demonstrating that the Veteran ever served in the Republic of Vietnam at any point during his period of active duty service.  Indeed, the Veteran's service personnel records clearly indicate overseas service in Thailand alone, in performance of duties as an electronic warfare systems repairman.  Although his DD-214 demonstrates that he is the recipient of the Vietnam Service Medal, Republic of Vietnam Campaign Medal, and the Vietnam Gallantry Cross with Palm, none of these medals are specifically awarded for participation in combat duties.  These medals also do not confirm that the Veteran actually served in Vietnam, as they were awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).

In addition, the three military bases he claims to have been stationed at while enduring combat fire in Vietnam-namely, Korat Air Force Base, Nakhon Phanom (NKP), and Udorn Air Force Base-are all actually located in Thailand.  The Board has no doubt that the Veteran may have visited each of these air bases during his tour of duty in Thailand, but finds the Veteran's current assertions that he endured combat fire while stationed at these bases while on temporary duty assignments to Vietnam wholly incredible.  

The Veteran has not submitted any other evidence that could corroborate service in Vietnam at any time, to include lay statements of fellow servicemembers or family members.  Although it is possible that the Veteran observed wounded soldiers being loaded onto planes from the airport terminal in Saigon, in light of the Veteran's demonstrated unreliability as a historian and his potential bias, the Board does not find his account of this in-service stressor credible either.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In light of the Veteran's prior inconsistent statements, the variations in his stressor history, his unsupportive service personnel records showing only Thailand service, and the fact that the bases in Vietnam he claims were attacked by mortar fire actually are located in Thailand, the Board finds the Veteran to be an unreliable historian, and in turn finds no credible evidence of record demonstrating that the Veteran served in the Republic of Vietnam at any point during his period of active duty service.  
 
In this connection, because the evidence of record supports a finding that the Veteran had no Vietnam service, no combat service, nor has he ever served in a location involving "fear of hostile military or terrorist activity," the liberalizing criteria contained in the new § 3.304(f)(3), and the combat presumptions outlined in 38 C.F.R. § 3.304(f)(2) are not applicable in this case.  The Veteran's recent lay assertions that he observed wounded soldiers and received combat fire during service, in and of themselves, do not establish the occurrence of an in-service stressor. 

The Board accordingly finds that the Veteran's claimed in-service stressors are not verified.  Element (2) of 38 C.F.R. § 3.304(f) is unsatisfied, and the Veteran's PTSD claim fails on this basis. 

For the sake of completion, with respect to element (1) of 38 C.F.R. § 3.304(f), medical diagnosis, at no point has the Veteran been specifically diagnosed with PTSD for VA purposes.  Indeed, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  In this case, the medical evidence does not include such a diagnosis.  In fact, it appears the Veteran had multiple negative PTSD screenings at the VA from 2005 to 2009.

Finally, with respect to element (3) of 38 C.F.R. § 3.304(f), nexus or relationship, there is no credible evidence of record linking a current PTSD diagnosis to a verified in-service stressor, and the Veteran's assertions to the contrary are neither competent nor credible. 

As discussed below however, there is evidence that the Veteran has a different diagnosed mental condition, depression, that may be related to the Veteran's active duty service.  As discussed in the Introduction above, the Board has bifurcated the Veteran's claim, addressing the merits of the Veteran's PTSD claim in this decision, and remanding a service-connection claim for an acquired psychiatric disability other than PTSD for further development and adjudication below. 
In summary, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  Indeed, all three elements of 38 C.F.R. § 3.304(f) are unsatisfied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issue on appeal must be remanded for further evidentiary development.

In essence, the Veteran asserts that he has a current psychiatric disability that had its onset in, or is otherwise related to his active duty military service.  More specifically, he asserts he has somatization disorder, although no medical evidence of record confirms this diagnosis.  The Veteran has also recently submitted a medical opinion from Dr. W.E.J., who is board certified in internal medicine, indicating that the Veteran has a current depressive disorder that as likely as not had its origin during his time in military service.  See the November 15, 2012 report of Dr. W.E.J.  Significantly however, it appears that Dr. W.E.J. based this positive opinion in large part on the Veteran's own unverified history of being shot at by the enemy during service and of witnessing combat-related traumatic events, which the Board has found to be not credible above.   

Notably however, the Veteran's service records include two documented instances where the Veteran sought treatment for depression or anxiety.  Indeed, in November 1971, the Veteran complained of personal problems and anxieties with some depression.  In March 1972, the Veteran sought treatment for anxiety.  See the Veteran's November 10, 1971 and March 13, 1972 Chronological Records of Medical Care, respectively.  The Veteran asserts that his mental health symptoms have continued from his time in service to the present day.

The Veteran has not been afforded a VA examination clarifying his current mental health disabilities, if any, and addressing their etiology.  As noted in the decision above, VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See 38 U.S.C.A. § 5103A(d)(2)(B);          38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is evidence demonstrating that the Veteran may have a current depressive disorder, that he was treated for anxiety and depression on two occasions during his period of active duty service, and that there may be a link between the two.  As such, the Board believes this remand is necessary so that the Veteran may be afforded a VA examination relating to his claim. 

At this time, the Board is putting the Veteran on notice that his prior psychiatric disability service-connection claim has been previously denied by the RO in both a December 2007 rating decision and in a July 2009 statement of the case (SOC) essentially for three reasons-(1) the evidence did not reflect that a current mental health disability had been diagnosed, (2) the evidence did not reflect that an in-service disease or injury existed, and (3) the evidence did not contain a link between any diagnosed mental health disability and the Veteran's service.  If at this time, the Veteran or his attorney has not been adequately informed of the relevant evidence that could be submitted to help substantiate the Veteran's claim through VA's prior VCAA notice letters, the RO rating decision, the SOC, the April 2011 hearing, the Board's July 2011 decision [now vacated] or the parties' March 2012 Joint Motion, to include medical evidence of a current mental health disability, the Board wishes to make such notice clear in this remand.  Indeed, it appears that the Veteran and his attorney already have knowledge at this time of what evidence would in fact help substantiate the Veteran's claim, as the Veteran has recently submitted the above-described medical evaluation of Dr. W.E.J., who identified a current diagnosis of depression.  See the November 15, 2012 letter from Dr. W.E.J.  On remand, the Veteran is free to submit to VA any other evidence he or his attorney deems relevant and supportive of his appeal.  

The case is REMANDED to the RO for the following action:

1.  The RO should send the Veteran an updated VCAA notice letter addressing his now expanded service-connection claim for any acquired psychiatric disability, to include somatization disorder and depression.  The RO should also request that the Veteran identify any additional medical treatment he has received for his claimed mental health disability or disabilities.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  After associating any of the records obtained above with the Veteran's claims folder, the RO should schedule the Veteran for a VA examination with a psychiatrist.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough interview and examination, should clarify the Veteran's current psychiatric disability or disabilities, if any.  

If a current psychiatric disability is identified, the examiner should provide an opinion as to whether it is at least as likely as not [50 percent probability or more] that any current psychiatric disability, to include somatization disorder and/or depression, had its onset during the Veteran's active service, or within the first post-service year; or, is otherwise the result of a disease or injury in active service, to specifically include in-service complaints of anxiety and depression in November 1971 and March 1972.  In his or her analysis, the examiner should specifically comment upon the November 2012 findings of internist Dr. W.E.J.  
The examiner should be informed that the Veteran's recent assertions that he experienced in-service combat related trauma in Thailand or in Vietnam have been deemed not credible by the Board.

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include somatization disorder and depression.  If the claim is denied, in whole or in part, VBA should provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


